Exhibit 10.4

 
AMENDED AND RESTATED GUARANTY AGREEMENT
 
THIS AMENDED AND RESTATED GUARANTY AGREEMENT dated as of October 11, 2012 (this
“Guaranty Agreement”), is being entered into among EACH OF THE UNDERSIGNED AND
EACH OTHER PERSON WHO SHALL BECOME A PARTY HERETO BY EXECUTION OF A GUARANTY
JOINDER AGREEMENT (each a “Guarantor” and collectively the “Guarantors”) and
BANK OF AMERICA, N.A., as Administrative Agent (in such capacity, the
“Administrative Agent”) for each of the Secured Bank Creditors (as defined in
the Credit Agreement referenced below).  All capitalized terms used but not
otherwise defined herein shall have the meanings ascribed to such terms in the
Credit Agreement.


RECITALS:
 
A.           The Guarantors (other than the Company) and Bank of America, N.A.,
as administrative agent, are parties to that certain Guaranty Agreement dated as
of June 22, 2010 (as amended, restated, supplemented or otherwise modified from
time to time prior to the date hereof, the “Existing Guaranty Agreement”),
pursuant to which the Guarantors guaranteed the extensions of credit made or
maintained under that certain Credit Agreement dated as of June 22, 2010 (as
amended, restated, supplemented or otherwise modified from time to time prior to
the date hereof, the “Existing Credit Agreement”), among Granite Construction
Incorporated, a Delaware corporation (the “Company”), Granite Construction
Company, a California corporation (“GCC”), GILC Incorporated, a California
corporation (“GILC” and, together with the Company and GCC, collectively, the
“Borrowers”), Bank of America, N.A., as administrative agent, swing line lender
and L/C issuer, and the lenders from time to time party thereto, and certain
Secured Cash Management Agreements, Secured Hedge Agreements and Secured Card
Related Products Agreements (each as defined in the Existing Credit Agreement).


B.           Pursuant to that certain Amended and Restated Credit Agreement
dated as of the date hereof (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among the Borrowers, the
Administrative Agent, Bank of America, N.A., as Collateral Agent, Swing Line
Lender and L/C Issuer, and the lenders now or hereafter party thereto (the
“Lenders”), the Lenders have agreed to amend and restate the Existing Credit
Agreement and to continue to provide to the Borrowers a revolving credit
facility with a swing line facility and a letter of credit sublimit.
 
C.           Certain additional extensions of credit may be made from time to
time for the benefit of the Guarantors pursuant to certain Secured Cash
Management Agreements, Secured Hedge Agreements and Secured Card Related
Products Agreements (each as defined in the Credit Agreement).
 
D.           It is a condition precedent to the Secured Bank Creditors’
obligations to amend and restate the Existing Credit Agreement and to continue
and to make and maintain such extensions of credit that the Guarantors shall
have executed and delivered this Guaranty Agreement to the Administrative Agent.


 
 

--------------------------------------------------------------------------------

 
 
E.           Each Guarantor (other than the Company) is, directly or indirectly,
a Subsidiary of the Company and will materially benefit from such extensions of
credit.


In order to induce the Lenders to amend and restate the Existing Credit
Agreement and to induce the Secured Bank Creditors to from time to time make and
maintain extensions of credit under the Credit Agreement and under the Secured
Cash Management Agreements, Secured Hedge Agreements and Secured Card Related
Products Agreements, each Guarantor hereby agrees with the Administrative Agent,
for the ratable benefit of the Secured Bank Creditors, that the Existing
Guaranty Agreement is hereby amended and restated by this Guaranty Agreement,
with the effect that the Existing Guaranty Agreement as so amended and restated
is hereby continued into this Guaranty Agreement, and this Guaranty Agreement
shall constitute neither a release nor novation of any obligation or liability
arising under the Existing Guaranty Agreement, and such obligations shall
continue in effect on the terms hereof, all as follows:


1.           Guaranty.      Each Guarantor hereby jointly and severally,
unconditionally, absolutely, continually and irrevocably guarantees to the
Administrative Agent for the benefit of the Secured Bank Creditors the payment
and performance in full of the Guaranteed Liabilities (as defined below).  For
all purposes of this Guaranty Agreement, “Guaranteed Liabilities” means:  (a)
each Borrower’s prompt payment in full, when due or declared due and at all such
times, of all Obligations and all other amounts pursuant to the terms of the
Credit Agreement, the Notes, and all other Loan Documents heretofore, now or at
any time or times hereafter owing, arising, due or payable from such Borrower to
any one or more of the Secured Bank Creditors, including principal, interest,
premiums and fees (including all reasonable fees and expenses of counsel
(collectively, “Attorneys’ Costs”)); (b) each Borrower’s prompt, full and
faithful performance, observance and discharge of each and every agreement,
undertaking, covenant and provision to be performed, observed or discharged by
such Borrower under the Credit Agreement, the Notes and all other Loan
Documents; and (c) the prompt payment in full by each Loan Party, when due or
declared due and at all such times, of obligations and liabilities now or
hereafter arising under the Secured Cash Management Agreements, Secured Hedge
Agreements and Secured Card Related Products Agreements.  The Guarantors’
obligations to the Secured Bank Creditors under this Guaranty Agreement are
hereinafter collectively referred to as the “Guarantors’ Obligations” and, with
respect to each Guarantor individually, the “Guarantor’s
Obligations”.  Notwithstanding the foregoing, the liability of each Guarantor
individually with respect to its Guarantor’s Obligations shall be limited to an
aggregate amount equal to the largest amount that would not render its
obligations hereunder subject to avoidance under Section 548 of the United
States Bankruptcy Code or any comparable provisions of any applicable state law.


Each Guarantor agrees that it is jointly and severally, directly and primarily
liable (subject to the limitation in the immediately preceding sentence) for the
Guaranteed Liabilities.


The Guarantors’ Obligations are secured by various Security Instruments referred
to in the Credit Agreement.


 
2

--------------------------------------------------------------------------------

 
 
2.           Payment.      If a Borrower shall default in payment or performance
of any of the Guaranteed Liabilities, whether principal, interest, premium, fees
(including, but not limited to, Attorneys’ Costs), or otherwise, when and as the
same shall become due, and after expiration of any applicable grace period,
whether according to the terms of the Credit Agreement, by acceleration, or
otherwise, or upon the occurrence and during the continuance of any Event of
Default under the Credit Agreement, then any or all of the Guarantors will, upon
demand thereof by the Administrative Agent, (a) fully pay to the Administrative
Agent, for the benefit of the Secured Bank Creditors, subject to any restriction
on each Guarantor’s Obligations set forth in Section 1 hereof, an amount equal
to all the Guaranteed Liabilities then due and owing or declared or deemed to be
due and owing, including for this purpose, in the event of any Event of Default
under Section 8.01(f) of the Credit Agreement (and irrespective of the
applicability of any restriction on acceleration or other action as against any
other Loan Party under any Debtor Relief Laws), the entire outstanding or
accrued amount of all Obligations or (b) perform such Guaranteed Liabilities, as
applicable.  For purposes of this Section 2, the Guarantors acknowledge and
agree that “Guaranteed Liabilities” shall be deemed to include any amount
(whether principal, interest, premium or fees) which would have been accelerated
in accordance with Section 8.02 of the Credit Agreement but for the fact that
such acceleration could be unenforceable or not allowable under any Debtor
Relief Law.


3.           Absolute Rights and Obligations.     This is a guaranty of payment
and not of collection.  The Guarantors’ Obligations under this Guaranty
Agreement shall be joint and several, absolute and unconditional irrespective
of, and each Guarantor hereby expressly waives, to the extent permitted by law,
any defense to its obligations under this Guaranty Agreement and any other Loan
Document to which it is a party by reason of:


(a)           any lack of legality, validity or enforceability of the Credit
Agreement, of any of the Notes, of any other Loan Document, or of any other
agreement or instrument creating, providing security for, or otherwise relating
to any of the Guarantors’ Obligations, any of the Guaranteed Liabilities, or any
other guaranty of any of the Guaranteed Liabilities (the Loan Documents and all
such other agreements and instruments being collectively referred to as the
“Related Agreements”);


(b)           any action taken under any of the Related Agreements, any exercise
of any right or power therein conferred, any failure or omission to enforce any
right conferred thereby, or any waiver of any covenant or condition therein
provided;


(c)           any acceleration of the maturity of any of the Guaranteed
Liabilities, of the Guarantor’s Obligations of any other Guarantor, or of any
other obligations or liabilities of any Person under any of the Related
Agreements;
 
(d)           any release, exchange, non-perfection, lapse in perfection,
disposal, deterioration in value, or impairment of any security for any of the
Guaranteed Liabilities, for any of the Guarantor’s Obligations of any Guarantor,
or for any other obligations or liabilities of any Person under any of the
Related Agreements;


(e)           any dissolution of any Borrower or any Guarantor or any other
party to a Related Agreement, or the combination or consolidation of any
Borrower or any Guarantor or any other party to a Related Agreement into or with
another entity or any transfer or disposition of any assets of any Borrower or
any Guarantor or any other party to a Related Agreement;


 
3

--------------------------------------------------------------------------------

 
 
(f)           any extension (including without limitation extensions of time for
payment), renewal, amendment, restructuring or restatement of, any acceptance of
late or partial payments under, or any change in the amount of any borrowings or
any credit facilities available under, the Credit Agreement, any of the Notes or
any other Loan Document or any other Related Agreement, in whole or in part;
 
(g)           the existence, addition, modification, termination, reduction or
impairment of value, or release of any other guaranty (or security therefor) of
the Guaranteed Liabilities (including without limitation the Guarantor’s
Obligations of any other Guarantor and obligations arising under any other
Guaranty or any other Loan Document now or hereafter in effect);
 
(h)           any waiver of, forbearance or indulgence under, or other consent
to any change in or departure from any term or provision contained in the Credit
Agreement, any other Loan Document or any other Related Agreement, including
without limitation any term pertaining to the payment or performance of any of
the Guaranteed Liabilities, any of the Guarantor’s Obligations of any other
Guarantor, or any of the obligations or liabilities of any party to any other
Related Agreement; or
 
(i)           any other circumstance whatsoever (with or without notice to or
knowledge of any Guarantor) which may or might in any manner or to any extent
vary the risks of such Guarantor, or might otherwise constitute a legal or
equitable defense available to, or discharge of, a surety or a guarantor,
including without limitation any right to require or claim that resort be had to
any Borrower or any other Loan Party or to any collateral in respect of the
Guaranteed Liabilities or Guarantors’ Obligations.


It is the express purpose and intent of the parties hereto that this Guaranty
Agreement and the Guarantors’ Obligations hereunder and under each Guaranty
Joinder Agreement shall be absolute and unconditional under any and all
circumstances and shall not be discharged except by payment and performance or
release of such Guarantors’ Obligations as herein provided.


4.           Currency and Funds of Payment.     All Guarantors’ Obligations for
payment will be paid in lawful currency of the United States of America and in
immediately available funds, regardless of any law, regulation or decree now or
hereafter in effect that might in any manner affect the Guaranteed Liabilities,
or the rights of any Secured Bank Creditor with respect thereto as against any
Borrower, or cause or permit to be invoked any alteration in the time, amount or
manner of payment by any Borrower of any or all of the Guaranteed
Liabilities.  If, for the proposes of obtaining judgment in any court, it is
necessary to convert a sum due hereunder or any other Loan Document in one
currency into another currency, the rate of exchange used shall be that at which
in accordance with normal banking procedures the Administrative Agent could
purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given.  The obligation of each
Guarantor in respect of any such sum due from it to the Administrative Agent or
any Secured Bank Creditor hereunder or under the other Loan Documents shall,
notwithstanding any judgment in a currency (the “Judgment Currency”) other than
that in which such sum is denominated in accordance with the applicable
provisions of this Guaranty Agreement (the “Agreement Currency”), be discharged
only to the extent that on the Business Day following receipt by the
Administrative Agent or such Secured Bank Creditor, as the case may be, of any
sum adjudicated to be so due in the Judgment Currency, the Administrative Agent
or such Secured Bank Creditor, as the case may be, may in accordance with normal
banking procedures purchase the Agreement Currency with the Judgment
Currency.  If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Secured Bank Creditor from
any Guarantor in the Agreement Currency, such Guarantor agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify the
Administrative Agent or such Secured Bank Creditor, as the case may be, against
such loss.  If the amount of the Agreement Currency so purchased is greater than
the sum originally due to the Administrative Agent or any Secured Bank Creditor
in such currency, the Administrative Agent or such Secured Bank Creditor, as the
case may be, agrees to return the amount of any excess to such Guarantor (or to
any other Person who may be entitled thereto under applicable law).


 
4

--------------------------------------------------------------------------------

 
 
5.           Events of Default.     Without limiting the provisions of Section 2
hereof, in the event that there shall occur and be continuing an Event of
Default, then notwithstanding any collateral or other security or credit support
for the Guaranteed Liabilities, at the Administrative Agent’s election (which
shall be exercised in accordance with Section 8.02 of the Credit Agreement) and
without notice thereof or demand therefor, each of the Guaranteed Liabilities
and the Guarantors’ Obligations shall immediately be and become due and payable;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Borrower under the Bankruptcy Code of the
United States, the Guarantors’ Obligations shall automatically become due and
payable, without further act of the Administrative Agent or any Lender.


6.           Subordination.     Until this Guaranty Agreement is terminated in
accordance with Section 22 hereof, each Guarantor hereby unconditionally
subordinates all present and future debts, liabilities or obligations now or
hereafter owing to such Guarantor (a) of any Borrower, to the payment in full of
the Guaranteed Liabilities, (b) of every other Guarantor (an “obligated
guarantor”), to the payment in full of the Guarantors’ Obligations of such
obligated guarantor, and (c) of each other Person now or hereafter constituting
a Loan Party, to the payment in full of the obligations of such Loan Party owing
to any Secured Bank Creditor and arising under the Loan Documents or any Secured
Cash Management Agreement, Secured Hedge Agreement or Secured Card Related
Products Agreement.  All amounts due under such subordinated debts, liabilities,
or obligations shall, upon the occurrence and during the continuance of an Event
of Default, be collected and, upon request by the Administrative Agent, paid
over forthwith to the Administrative Agent for the benefit of the Secured Bank
Creditors on account of the Guaranteed Liabilities, the Guarantors’ Obligations,
or such other obligations, as applicable, and, after such request and pending
such payment, shall be held by such Guarantor as agent and bailee of Secured
Bank Creditors separate and apart from all other funds, property and accounts of
such Guarantor.


 
5

--------------------------------------------------------------------------------

 
 
7.           Suits.     Each Guarantor from time to time shall pay to the
Administrative Agent for the benefit of the Secured Bank Creditors, on demand,
at the Administrative Agent’s Office or such other address as the Administrative
Agent shall give notice of to such Guarantor, the Guarantors’ Obligations as
they become or are declared due, and in the event such payment is not made
forthwith, the Administrative Agent may proceed to suit against any one or more
or all of the Guarantors.  At the Administrative Agent’s election, one or more
and successive or concurrent suits may be brought hereon by the Administrative
Agent against any one or more or all of the Guarantors, whether or not suit has
been commenced against any Borrower, any other Guarantor, or any other Person
and whether or not the Secured Bank Creditors have taken or failed to take any
other action to collect all or any portion of the Guaranteed Liabilities or have
taken or failed to take any actions against any collateral securing payment or
performance of all or any portion of the Guaranteed Liabilities, and
irrespective of any event, occurrence, or condition described in Section 3
hereof.


8.           Set-Off and Waiver.     Each Guarantor waives any right to assert
against any Secured Bank Creditor as a defense, counterclaim, set-off,
recoupment or cross claim in respect of its Guarantor’s Obligations, any defense
(legal or equitable) or other claim which such Guarantor may now or at any time
hereafter have against any Borrower or any other Loan Party or any or all of the
Secured Bank Creditors without waiving any additional defenses, set-offs,
counterclaims or other claims otherwise available to such Guarantor.  Each
Guarantor agrees that each Secured Bank Creditor can exercise set-off rights as
set forth in Section 10.08 of the Credit Agreement.  For the purposes of this
Section 8, all remittances and property shall be deemed to be in the possession
of a Secured Bank Creditor as soon as the same may be put in transit to it by
mail or carrier or by other bailee.


9.           Waiver of Notice; Subrogation.


(a)           Each Guarantor hereby waives to the extent permitted by law notice
of the following events or occurrences:  (i) acceptance of this Guaranty
Agreement; (ii) the Lenders’ heretofore, now or from time to time hereafter
making Loans and issuing Letters of Credit and otherwise loaning monies or
giving or extending credit to or for the benefit of any Borrower or any other
Loan Party, or otherwise entering into arrangements with any Loan Party giving
rise to Guaranteed Liabilities, whether pursuant to the Credit Agreement or the
Notes or any other Loan Document or Related Agreement or any amendments,
modifications, or supplements thereto, or replacements or extensions thereof;
(iii) presentment, demand, default, non-payment, partial payment and protest;
and (iv) any other event, condition, or occurrence described in Section 3
hereof.  Each Guarantor agrees that each Secured Bank Creditor may heretofore,
now or at any time hereafter do any or all of the foregoing in such manner, upon
such terms and at such times as each Secured Bank Creditor, in its sole and
absolute discretion, deems advisable, without in any way or respect impairing,
affecting, reducing or releasing such Guarantor from its Guarantor’s
Obligations, and each Guarantor hereby consents to each and all of the foregoing
events or occurrences.


 
6

--------------------------------------------------------------------------------

 
 
(b)           Each Guarantor hereby agrees that payment or performance by such
Guarantor of its Guarantor’s Obligations under this Guaranty Agreement may be
enforced by the Administrative Agent on behalf of the Secured Bank Creditors
upon demand by the Administrative Agent to such Guarantor without the
Administrative Agent being required, such Guarantor expressly waiving to the
extent permitted by law any right it may have to require the Administrative
Agent, to (i) prosecute collection or seek to enforce or resort to any remedies
against any Borrower or any other Guarantor or any other guarantor of the
Guaranteed Liabilities, or (ii) seek to enforce or resort to any remedies with
respect to any security interests, Liens or encumbrances granted to the
Administrative Agent or any Lender or other party to a Related Agreement by any
Borrower, any other Guarantor or any other Person on account of the Guaranteed
Liabilities or any guaranty thereof, including in either case any defense based
upon an election of remedies by any Secured Bank Creditor under the provisions
of Sections 580a, 580b, 580d, and 726 of the California Code of Civil Procedure
or any similar law of the State of California or any other jurisdiction.  In
making this waiver, each Guarantor specifically acknowledges that it understands
and is aware that, under Sections 580b and 580d of the California Code of Civil
Procedure, if the Secured Bank Creditors (or any of them) conducted a
nonjudicial foreclosure sale of real property collateral:  (i) such Secured Bank
Creditor(s) would lose the right to pursue the Borrowers for any deficiency that
might remain following such sale; (ii) if such Guarantor were to pay such
deficiency following such sale, it would be precluded from pursuing the
Borrowers for reimbursement; and (iii) as a result, such Secured Bank
Creditor(s) would be prevented from pursuing such Guarantor for such deficiency
following such sale.  IT IS FURTHER EXPRESSLY UNDERSTOOD, ACKNOWLEDGED AND
AGREED TO BY SUCH GUARANTOR THAT DEMAND UNDER THIS GUARANTY AGREEMENT MAY BE
MADE BY THE ADMINISTRATIVE AGENT, AND THE PROVISIONS HEREOF ENFORCED BY THE
ADMINISTRATIVE AGENT, EFFECTIVE AS OF THE FIRST DATE ANY EVENT OF DEFAULT OCCURS
AND IS CONTINUING UNDER THE CREDIT AGREEMENT.
 
(c)           Each Guarantor further agrees with respect to this Guaranty
Agreement that it shall have no right of subrogation, reimbursement,
contribution or indemnity, nor any right of recourse to security for the
Guaranteed Liabilities unless and until 93 days immediately following the
Facility Termination Date shall have elapsed without the filing or commencement,
by or against any Loan Party, of any state or federal action, suit, petition or
proceeding seeking any reorganization, liquidation or other relief or
arrangement in respect of creditors of, or the appointment of a receiver,
liquidator, trustee or conservator in respect to, such Loan Party or its
assets.  This waiver is expressly intended to prevent the existence of any claim
in respect to such subrogation, reimbursement, contribution or indemnity by any
Guarantor against the estate of any other Loan Party within the meaning of
Section 101 of the Bankruptcy Code, in the event of a subsequent case involving
any other Loan Party.  If an amount shall be paid to any Guarantor on account of
such rights at any time prior to termination of this Guaranty Agreement in
accordance with the provisions of Section 22 hereof, such amount shall be held
in trust for the benefit of the Secured Bank Creditors and shall forthwith be
paid to the Administrative Agent, for the benefit of the Secured Bank Creditors,
to be credited and applied upon the Guarantors’ Obligations, whether matured or
unmatured, in accordance with the terms of the Credit Agreement or otherwise as
the Secured Bank Creditors may elect.  The agreements in this subsection shall
survive repayment of all of the Guarantors’ Obligations, the termination or
expiration of this Guaranty Agreement in any manner, including but not limited
to termination in accordance with Section 22 hereof, and occurrence of the
Facility Termination Date.


 
7

--------------------------------------------------------------------------------

 
 
For purposes of this Guaranty Agreement, “Facility Termination Date” means the
date as of which all of the following shall have occurred:  (a) the Aggregate
Commitments have terminated, (b) all Obligations have been paid in full (other
than (x) contingent indemnification obligations and (y) obligations and
liabilities under Secured Cash Management Agreements, Secured Hedge Agreements
and Secured Card Related Products Agreements as to which arrangements
satisfactory to the applicable Cash Management Bank, Hedge Bank or Card Related
Products Bank have been made), and (c) all Letters of Credit have terminated or
expired (other than Letters of Credit as to which other arrangements with
respect thereto satisfactory to the Administrative Agent and the L/C Issuer
shall have been made).


10.           Effectiveness; Enforceability.     This Guaranty Agreement shall
be effective as of the date first above written and shall continue in full force
and effect until termination in accordance with Section 22 hereof.  Any claim or
claims that the Secured Bank Creditors may at any time hereafter have against a
Guarantor under this Guaranty Agreement may be asserted by the Administrative
Agent on behalf of the Secured Bank Creditors by written notice directed to such
Guarantor in accordance with Section 24 hereof.


11.           Representations and Warranties.     Each Guarantor warrants and
represents to the Administrative Agent, for the benefit of the Secured Bank
Creditors, that it is duly authorized to execute and deliver this Guaranty
Agreement (or the Guaranty Joinder Agreement to which it is a party, as
applicable), and to perform its obligations under this Guaranty Agreement, that
this Guaranty Agreement (or the Guaranty Joinder Agreement to which it is a
party, as applicable) has been duly executed and delivered on behalf of such
Guarantor by its duly authorized representatives; that this Guaranty Agreement
(and any Guaranty Joinder Agreement to which such Guarantor is a party) is
legal, valid, binding and enforceable against such Guarantor in accordance with
its terms except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles; and that such
Guarantor’s execution, delivery and performance of this Guaranty Agreement (and
any Guaranty Joinder Agreement to which such Guarantor is a party) do not
violate or constitute a breach of any of its Organization Documents, any
agreement or instrument to which such Guarantor is a party, or any law, order,
regulation, decree or award of any governmental authority or arbitral body to
which it or its properties or operations is subject.


12.           Expenses and Indemnity.     Each Guarantor shall, jointly and
severally, (a) pay all reasonable fees and expenses, including Attorneys’ Costs,
incurred by any Secured Bank Creditor in connection with the enforcement of this
Guaranty Agreement, whether or not suit be brought, and (b) indemnify each
Indemnitee (which for purposes of this Guaranty Agreement shall include, without
limitation, all Secured Bank Creditors), in each case, to the extent any
Borrower would be required to do so pursuant to Section 10.04 of the Credit
Agreement.  The obligations of each Guarantor under this Section shall survive
the payment in full of the Guarantors’ Obligations and termination of this
Guaranty Agreement.


 
8

--------------------------------------------------------------------------------

 
 
13.           Reinstatement.     Each Guarantor agrees that this Guaranty
Agreement shall continue to be effective or be reinstated, as the case may be,
at any time payment received by any Secured Bank Creditor in respect of any
Guaranteed Liabilities is rescinded or must be restored for any reason, or is
repaid by any Secured Bank Creditor in whole or in part in good faith settlement
of any pending or threatened avoidance claim.


14.           Attorney-in-Fact.     To the extent permitted by law, each
Guarantor hereby appoints the Administrative Agent, for the benefit of the
Secured Bank Creditors, as such Guarantor’s attorney-in-fact for the purposes of
carrying out the provisions of this Guaranty Agreement and taking any action and
executing any instrument which the Administrative Agent may deem necessary or
advisable to accomplish the purposes hereof, which appointment is coupled with
an interest and is irrevocable; provided, that the Administrative Agent shall
have and may exercise rights under this power of attorney only upon the
occurrence and during the continuance of an Event of Default.


15.           Reliance.     Each Guarantor represents and warrants to the
Administrative Agent, for the benefit of the Secured Bank Creditors, that:  (a)
such Guarantor has adequate means to obtain on a continuing basis (i) from the
Borrowers, information concerning the Loan Parties and the Loan Parties’
financial condition and affairs and (ii) from other reliable sources, such other
information as it deems material in deciding to provide this Guaranty Agreement
and any Guaranty Joinder Agreement (“Other Information”), and has full and
complete access to the Loan Parties’ books and records and to such Other
Information; (b) such Guarantor is not relying on any Secured Bank Creditor or
its or their employees, directors, agents or other representatives or
Affiliates, to provide any such information, now or in the future; (c) such
Guarantor has been furnished with and reviewed the terms of the Credit Agreement
and such other Loan Documents and Related Agreements as it has requested, is
executing this Guaranty Agreement (or the Guaranty Joinder Agreement to which it
is a party, as applicable) freely and deliberately, and understands the
obligations and financial risk undertaken by providing this Guaranty Agreement
(and any Guaranty Joinder Agreement); (d) such Guarantor has relied solely on
the Guarantor’s own independent investigation, appraisal and analysis of the
Borrowers and other Loan Parties, such Persons’ financial condition and affairs,
the Other Information, and such other matters as it deems material in deciding
to provide this Guaranty Agreement (and any Guaranty Joinder Agreement) and is
fully aware of the same; and (e) such Guarantor has not depended or relied on
any Secured Bank Creditor or its or their employees, directors, agents or other
representatives or Affiliates, for any information whatsoever concerning any
Borrower or any other Loan Party or such Person’s financial condition and
affairs or any other matters material to such Guarantor’s decision to provide
this Guaranty Agreement (and any Guaranty Joinder Agreement), or for any
counseling, guidance, or special consideration or any promise therefor with
respect to such decision.  Each Guarantor agrees that no Secured Bank
Creditor has any duty or responsibility whatsoever, now or in the future, to
provide to such Guarantor any information concerning any Borrower, any other
Loan Party or such Persons’ financial condition and affairs, or any Other
Information, other than as expressly provided herein, and that, if such
Guarantor receives any such information from any Secured Bank Creditor or its or
their employees, directors, agents or other representatives or Affiliates, such
Guarantor will independently verify the information and will not rely on any
Secured Bank Creditor or its or their employees, directors, agents or other
representatives or Affiliates, with respect to such information.


 
9

--------------------------------------------------------------------------------

 
 
16.           Rules of Interpretation.     The rules of interpretation contained
in Section 1.02 of the Credit Agreement shall be applicable to this Guaranty
Agreement and each Guaranty Joinder Agreement and are hereby incorporated by
reference.  All representations and warranties contained herein shall survive
the delivery of documents and any extension of credit referred to herein or
guaranteed hereby.
 
17.           Entire Agreement.     This Guaranty Agreement and each Guaranty
Joinder Agreement, together with the Credit Agreement and other Loan Documents,
constitutes and expresses the entire understanding between the parties hereto
with respect to the subject matter hereof, and supersedes all prior
negotiations, agreements, understandings, inducements, commitments or
conditions, express or implied, oral or written, except as herein
contained.  The express terms hereof control and supersede any course of
performance or usage of the trade inconsistent with any of the terms
hereof.  Except as provided in Section 22, neither this Guaranty Agreement nor
any Guaranty Joinder Agreement nor any portion or provision hereof or thereof
may be changed, altered, modified, supplemented, discharged, canceled,
terminated, or amended orally or in any manner other than as provided in the
Credit Agreement.


18.           Binding Agreement; Assignment.     This Guaranty Agreement, each
Guaranty Joinder Agreement and the terms, covenants and conditions hereof and
thereof, shall be binding upon and inure to the benefit of the parties hereto
and thereto, and to their respective heirs, legal representatives, successors
and assigns; provided, however, that no Guarantor shall be permitted to assign
any of its rights, powers, duties or obligations under this Guaranty Agreement,
any Guaranty Joinder Agreement or any other interest herein or therein except as
expressly permitted herein or in the Credit Agreement.  Without limiting the
generality of the foregoing sentence of this Section 18, any Lender may assign
to one or more Persons, or grant to one or more Persons participations in or to,
all or any part of its rights and obligations under the Credit Agreement (to the
extent permitted by the Credit Agreement); and to the extent of any such
assignment or participation such other Person shall, to the fullest extent
permitted by law, thereupon become vested with all the benefits in respect
thereof granted to such Lender herein or otherwise, subject however, to the
provisions of the Credit Agreement, including Article IX thereof (concerning the
Administrative Agent) and Section 10.06 thereof concerning assignments and
participations.  All references herein to the Administrative Agent shall include
any successor thereof.


 
10

--------------------------------------------------------------------------------

 
 
19.           Secured Cash Management Agreements, Secured Hedge Agreements and
Secured Card Related Products Agreements.     No Cash Management Bank, Hedge
Bank or Card Related Products Bank that obtains the benefit of this Guaranty
Agreement shall have any right to notice of any action or to consent to, direct
or object to any action hereunder (including the release, impairment or
modification of any Guarantors’ Obligations or security therefor) other than in
its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents.  Notwithstanding any other provision of this
Guaranty Agreement to the contrary, the Administrative Agent shall not be
required to verify the payment of, or that other satisfactory arrangement have
been made with respect to, the Secured Obligations arising under Secured Cash
Management Agreements, Secured Hedge Agreements and Secured Card Related
Products Agreements except to the extent expressly provided in the Credit
Agreement and unless the Administrative Agent has received written notice of
such Secured Obligations, together with such supporting documentation as it may
request, from the applicable Cash Management Bank, Hedge Bank or Card Related
Products Bank, as the case may be.  Each Cash Management Bank, Hedge Bank or
Card Related Products Bank not a party to the Credit Agreement that obtains the
benefit of this Guaranty Agreement shall be deemed to have acknowledged and
accepted the appointment of the Administrative Agent pursuant to the terms of
the Credit Agreement, and that with respect to the actions and omissions of the
Administrative Agent hereunder or otherwise relating hereto that do or may
affect such Cash Management Bank, Hedge Bank or Card Related Products Bank, the
Administrative Agent and each of its Related Parties shall be entitled to all
the rights, benefits and immunities conferred under Article IX of the Credit
Agreement.  The Administrative Agent shall not be required to verify the payment
of, or that other satisfactory arrangements have been made with respect to,
Secured Obligations arising under Secured Cash Management Agreements, Secured
Hedge Agreements and Secured Card Related Products Agreements in the case of a
Facility Termination Date.
 
20.           Severability.     The provisions of this Guaranty Agreement are
independent of and separable from each other.  If any provision hereof shall for
any reason be held invalid or unenforceable, such invalidity or unenforceability
shall not affect the validity or enforceability of any other provision hereof,
but this Guaranty Agreement shall be construed as if such invalid or
unenforceable provision had never been contained herein.
 
21.           Counterparts.     This Guaranty Agreement may be executed in any
number of counterparts each of which when so executed and delivered shall be
deemed an original, and it shall not be necessary in making proof of this
Guaranty Agreement to produce or account for more than one such counterpart
executed by the Guarantors against whom enforcement is sought.  Without limiting
the foregoing provisions of this Section 21, the provisions of Section 10.10 of
the Credit Agreement shall be applicable to this Guaranty Agreement.


22.           Termination.     Subject to reinstatement pursuant to Section 13
hereof, this Guaranty Agreement and each Guaranty Joinder Agreement, and all of
the Guarantors’ Obligations hereunder (excluding those Guarantors’ obligations
relating to Guaranteed Liabilities that expressly survive such termination)
shall terminate on the Facility Termination Date; provided, however, that any
Guarantor shall be automatically released from its Guarantor’s Obligations and
this Guaranty Agreement if such Guarantor ceases to be a Subsidiary after the
date hereof pursuant to a Disposition of all of the capital stock or other
equity interests of the Company and its Subsidiaries in such Guarantor as
permitted under the Credit Agreement (to any Person other than a Borrower or
Guarantor).


 
11

--------------------------------------------------------------------------------

 
 
23.           Remedies Cumulative; Late Payments.     All remedies hereunder are
cumulative and are not exclusive of any other rights and remedies of the
Administrative Agent or any other Secured Bank Creditor provided by law or under
the Credit Agreement, the other Loan Documents or other applicable agreements or
instruments.  The making of the Loans and other credit extensions pursuant to
the Credit Agreement and other Related Agreements shall be conclusively presumed
to have been made or extended, respectively, in reliance upon each Guarantor’s
guaranty of the Guaranteed Liabilities pursuant to the terms hereof.  Any
amounts not paid when due under this Guaranty Agreement shall bear interest at
the Default Rate.
 
24.           Notices.     Any notice required or permitted hereunder or under
any Guaranty Joinder Agreement shall be given, (a) with respect to each
Guarantor, at the address of the Company indicated in Schedule 10.02 of the
Credit Agreement and (b) with respect to the Administrative Agent or any other
Secured Bank Creditor, at the Administrative Agent’s address indicated in
Schedule 10.02 of the Credit Agreement.  All such addresses may be modified, and
all such notices shall be given and shall be effective, as provided in Section
10.02 of the Credit Agreement for the giving and effectiveness of notices and
modifications of addresses thereunder.
 
25.           Joinder.     Each Person that shall at any time execute and
deliver to the Administrative Agent a Guaranty Joinder Agreement substantially
in the form attached as Exhibit A hereto shall thereupon irrevocably, absolutely
and unconditionally become a party hereto and obligated hereunder as a
Guarantor, and all references herein and in the other Loan Documents to the
Guarantors or to the parties to this Guaranty Agreement shall be deemed to
include such Person as a Guarantor hereunder.


26.           Governing Law; Jurisdiction; Etc.
 
(a)  GOVERNING LAW.     THIS GUARANTY AGREEMENT AND EACH GUARANTY JOINDER
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF CALIFORNIA.
 
(b)  SUBMISSION TO JURISDICTION.     EACH GUARANTOR IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF CALIFORNIA SITTING IN THE CITY AND
COUNTY OF SAN FRANCISCO AND OF THE UNITED STATES DISTRICT COURT OF THE NORTHERN
DISTRICT OF CALIFORNIA, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY AGREEMENT OR ANY OTHER
LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF
THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
CALIFORNIA STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN
SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW.  NOTHING IN THIS GUARANTY AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY OTHER SECURED BANK
CREDITOR MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
GUARANTY AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE GUARANTORS OR THEIR
RESPECTIVE PROPERTIES IN THE COURTS OF ANY JURISDICTION.
 
 
12

--------------------------------------------------------------------------------

 
 
(c)  WAIVER OF VENUE.     EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS GUARANTY AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (b) OF THIS SECTION.  EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.
 
(d)       SERVICE OF PROCESS.     EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02 OF THE
CREDIT AGREEMENT.  NOTHING IN THIS GUARANTY AGREEMENT WILL AFFECT THE RIGHT OF
ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE
LAW.


27.           Arbitration and Waiver of Jury Trial.
 
(a)        This Section concerns the resolution of any controversies or claims
between the parties, whether arising in contract, tort or by statute, including
but not limited to controversies or claims that arise out of or relate to: (i)
this Guaranty Agreement (including any renewals, extensions or modifications);
or (ii) any document related to this Guaranty Agreement (collectively a
“Claim”).  For the purposes of this arbitration provision only, the term
“parties” shall include any parent corporation, subsidiary or affiliate of the
Administrative Agent involved in the servicing, management or administration of
the Obligations or any other obligation described in this Guaranty Agreement.
 
(b)        At the request of any party to this Guaranty Agreement, any Claim
shall be resolved by binding arbitration in accordance with the Federal
Arbitration Act (Title 9, U.S. Code) (the “Act”).  The Act will apply even
though this Guaranty Agreement provides that it is governed by the law of a
specified state.  The arbitration will take place on an individual basis without
resort to any form of class action.
 
 
13

--------------------------------------------------------------------------------

 
 
(c)        Arbitration proceedings will be determined in accordance with the
Act, the then-current rules and procedures for the arbitration of financial
services disputes of the American Arbitration Association or any successor
thereof (“AAA”), and the terms of this Section.  In the event of any
inconsistency, the terms of this Section shall control.  If AAA is unwilling or
unable to (i) serve as the provider of arbitration or (ii) enforce any provision
of this arbitration clause, the Administrative Agent may designate another
arbitration organization with similar procedures to serve as the provider of
arbitration.
 
(d)        The arbitration shall be administered by AAA and conducted, unless
otherwise required by law, in the State of California.  All Claims shall be
determined by one arbitrator; however, if Claims exceed $5,000,000, upon the
request of any party, the Claims shall be decided by three arbitrators.  All
arbitration hearings shall commence within ninety (90) days of the demand for
arbitration and close within ninety (90) days of commencement and the award of
the arbitrator(s) shall be issued within thirty (30) days of the close of the
hearing.  However, the arbitrator(s), upon a showing of good cause, may extend
the commencement of the hearing for up to an additional sixty (60) days.  The
arbitrator(s) shall provide a concise written statement of reasons for the
award.  The arbitration award may be submitted to any court having jurisdiction
to be confirmed, judgment entered and enforced.
 
(e)        The arbitrator(s) will give effect to statutes of limitation in
determining any Claim and may dismiss the arbitration on the basis that the
Claim is barred. For purposes of the application of the statute of limitations,
the service on AAA under applicable AAA rules of a notice of Claim is the
equivalent of the filing of a lawsuit.  Any dispute concerning this arbitration
provision or whether a Claim is arbitrable shall be determined by the
arbitrator(s).  The arbitrator(s) shall have the power to award legal fees
pursuant to the terms of this Guaranty Agreement.
 
(f)         This Section does not limit the right of any party to: (i) exercise
self-help remedies, such as but not limited to, setoff; (ii) initiate judicial
or non-judicial foreclosure against any real or personal property collateral;
(iii) exercise any judicial or power of sale rights, or (iv) act in a court of
law to obtain an interim remedy, such as but not limited to, injunctive relief,
writ of possession or appointment of a receiver, or additional or supplementary
remedies.
 
(g)        The filing of a court action is not intended to constitute a waiver
of the right of any party, including the suing party, thereafter to require
submittal of the Claim to arbitration.
 
(h)        BY AGREEING TO BINDING ARBITRATION, THE PARTIES IRREVOCABLY AND
VOLUNTARILY WAIVE ANY RIGHT THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
CLAIM.  FURTHERMORE, WITHOUT INTENDING IN ANY WAY TO LIMIT THIS GUARANTY
AGREEMENT TO ARBITRATE, TO THE EXTENT ANY CLAIM IS NOT ARBITRATED, THE PARTIES
IRREVOCABLY AND VOLUNTARILY WAIVE ANY RIGHT THEY MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF SUCH CLAIM.  THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE PARTIES
ENTERING INTO THIS GUARANTY AGREEMENT.
 
 
14

--------------------------------------------------------------------------------

 
 
28.           California Judicial Reference.     If any action or proceeding is
filed in a court of the State of California by or against any party hereto in
connection with any of the transactions contemplated by this Guaranty Agreement
or any other Loan Document, (a) the court shall, and is hereby directed to, make
a general reference pursuant to California Code of Civil Procedure Section 638
to a referee (who shall be a single active or retired judge) to hear and
determine all of the issues in such action or proceeding (whether of fact or of
law) and to report a statement of decision, provided that at the option of any
party to such proceeding, any such issues pertaining to a “provisional remedy”
as defined in California Code of Civil Procedure Section 1281.8 shall be heard
and determined by the court, and (b) without limiting the generality of Section
12, the Guarantors shall be solely responsible to pay all fees and expenses of
any referee appointed in such action or proceeding.


[Signature pages follow.]
 
 
 
 
 
 
15

--------------------------------------------------------------------------------

 
 
           IN WITNESS WHEREOF, the parties hereto have duly executed and
delivered this Guaranty Agreement as of the day and year first written above.
 

  GUARANTORS:         GRANITE CONSTRUCTION INCORPORATED         By:
/s/ Laurel J. Krzeminski
  Name: 
Laurel J. Krzeminski
  Title
VP and CFO
              By:
/s/ Jigisha Desai
  Name:
Jigisha Desai
  Title:
VP Treasurer
              GRANITE CONSTRUCTION COMPANY         By:
/s/ Laurel J. Krzeminski
  Name:
Laurel J. Krzeminski
  Title:
VP and CFO
              By: 
/s/ Jigisha Desai
  Name:
Jigisha Desai
  Title:
VP Treasurer
              GRANITE CONSTRUCTION NORTHEAST,   INC.         By:
/s/ Laurel J. Krzeminski
  Name:
Laurel J. Krzeminski
  Title:
VP and CFO
              By:
/s/ Jigisha Desai
  Name:
Jigisha Desai
  Title:
VP Treasurer

 
 
Amended and Restated Guaranty Agreement
Signature Page
 
 
 

--------------------------------------------------------------------------------

 
 

  INTERMOUNTAIN SLURRY SEAL, INC.         By:
/s/ Kathleen Schreckengost
  Name:
Kathleen Schreckengost
  Title:
VP Treasurer
        By:
/s/ Darren S. Beevor
  Name:
Darren S. Beevor
  Title: 
VP Controller
              GILC INCORPORATED         By:
/s/ Laurel J. Krzeminski
  Name:
Laurel J. Krzeminski
  Title:
President and CEO
        By:
/s/ Jigisha Desai
  Name:
Jigisha Desai
  Title: 
VP and CFO

 
 
Amended and Restated Guaranty Agreement
Signature Page
 
 
 

--------------------------------------------------------------------------------

 
 

  ADMINISTRATIVE AGENT:         BANK OF AMERICA, N.A., as Administrative
 
Agent               By:
/s/ Bridgett J. Manduk
  Name:
Bridgett J. Manduk
  Title:
Assistant Vice President

 
 
Amended and Restated Guaranty Agreement
Signature Page


 
 

--------------------------------------------------------------------------------

 


EXHIBIT A


Form of Guaranty Joinder Agreement




GUARANTY JOINDER AGREEMENT


THIS GUARANTY JOINDER AGREEMENT dated as of _____________, 20__ (this “Guaranty
Joinder Agreement”), is made by _______________________________, a
________________ (the “Joining Guarantor”), in favor of BANK OF AMERICA, N.A.,
in its capacity as Administrative Agent (the “Administrative Agent”) for the
Secured Bank Creditors (as defined in the Guaranty Agreement referenced below;
all capitalized terms used but not defined herein shall have the meanings given
to such terms in such Guaranty Agreement).


RECITALS:


A.           Granite Construction Incorporated, a Delaware corporation (the
“Company”) and certain of Subsidiaries of the Company are party to an Amended
and Restated Guaranty Agreement dated as of October 11, 2012 (as in effect on
the date hereof, the “Guaranty Agreement”).


B.           The Joining Guarantor is a Subsidiary of the Company and is
required by the terms of the Credit Agreement to be joined as a party to the
Guaranty Agreement as a Guarantor.
 
C.           The Joining Guarantor will materially benefit directly and
indirectly from the making and maintenance of the extensions of credit made from
time to time under the Credit Agreement, Secured Cash Management Agreements,
Secured Hedge Agreements and Secured Card Related Products Agreements.


In order to induce the Secured Bank Creditors to from time to time make and
maintain extensions of credit under the Credit Agreement, Secured Cash
Management Agreements, Secured Hedge Agreements and Secured Card Related
Products Agreements, the Joining Guarantor hereby agrees as follows:


1.           Joinder.     The Joining Guarantor hereby irrevocably, absolutely
and unconditionally becomes a party to the Guaranty Agreement as a Guarantor and
bound by all the terms, conditions, obligations, liabilities and undertakings of
each Guarantor or to which each Guarantor is subject thereunder, including
without limitation the joint and several, unconditional, absolute, continuing
and irrevocable guarantee to the Administrative Agent for the benefit of the
Secured Bank Creditors of the payment and performance in full of the Guaranteed
Liabilities (as defined in the Guaranty Agreement) whether now existing or
hereafter arising, all with the same force and effect as if the Joining
Guarantor were a signatory to the Guaranty Agreement.


2.           Affirmations.     The Joining Guarantor hereby acknowledges and
reaffirms as of the date hereof with respect to itself, its properties and its
affairs each of the waivers, representations, warranties, acknowledgements and
certifications applicable to any Guarantor contained in the Guaranty Agreement.


 
A-1

--------------------------------------------------------------------------------

 
 
3.           Severability.     The provisions of this Guaranty Joinder Agreement
are independent of and separable from each other.  If any provision hereof shall
for any reason be held invalid or unenforceable, such invalidity or
unenforceability shall not affect the validity or enforceability of any other
provision hereof, but this Guaranty Joinder Agreement shall be construed as if
such invalid or unenforceable provision had never been contained herein.


4.           Counterparts.     This Guaranty Joinder Agreement may be executed
in any number of counterparts each of which when so executed and delivered shall
be deemed an original, and it shall not be necessary in making proof of this
Guaranty Joinder Agreement to produce or account for more than one such
counterpart executed by the Joining Guarantor.  Without limiting the foregoing
provisions of this Section 4, the provisions of Section 10.10 of the Credit
Agreement shall be applicable to this Guaranty Joinder Agreement.


5.           Delivery.     The Joining Guarantor hereby irrevocably waives
notice of acceptance of this Guaranty Joinder Agreement and acknowledges that
the Guaranteed Liabilities are and shall be deemed to be incurred, and credit
extensions under the Loan Documents, Secured Cash Management Agreements, Secured
Hedge Agreements and Secured Card Related Products Agreements made and
maintained, in reliance on this Guaranty Joinder Agreement and the Joining
Guarantor’s joinder as a party to the Guaranty Agreement as herein provided.


6.           Governing Law; Jurisdiction; Arbitration; Waiver of Jury Trial;
Etc.     The provisions of Sections 26 and 27 of the Guaranty Agreement are
hereby incorporated by reference as if fully set forth herein.




[Signature page follows.]
 

 
 
A-2

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Joining Guarantor has duly executed and delivered this
Guaranty Joinder Agreement as of the day and year first written above.
 

 
JOINING GUARANTOR:
                                By:       Name:       Title:    


 

A-3

 